UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1552


NATHANIEL MAGWOOD,

                Plaintiff - Appellant,

          v.

JENNIFER HABERSTADT, City of Charleston Police Dept.; THOMAS
CONSTANZA, Charleston County Sheriff Dept.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:14-cv-03972-DCN)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Magwood, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nathaniel Magwood appeals the district court’s order and

judgment      adopting       the   magistrate     judge’s      report      and

recommendation and dismissing his civil rights complaint without

prejudice.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Magwood v. Haberstadt, No. 2:14-cv-03972-DCN

(D.S.C. May 7, 2015).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this    court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                      2